Name: Regulation (EU) NoÃ 1383/2013 of the European Parliament and of the Council of 17Ã December 2013 amending Regulation (EU) NoÃ 99/2013 on the European statistical programme 2013-17 Text with relevance for the EEA and for Switzerland
 Type: Regulation
 Subject Matter: European construction;  EU finance;  economic analysis
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 354/84 REGULATION (EU) No 1383/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2013 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17 (Text with relevance for the EEA and for Switzerland) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Regulation (EU) No 99/2013 of the European Parliament and of the Council (2) provides the framework and lays down the objectives and outputs for the production, development and dissemination of European statistics for the period 2013 to 2017. (2) Regulation (EU) No 99/2013 only sets the financial envelope for 2013, which is covered by the programming period 2007 to 2013, and invites the Commission to submit a legislative proposal introducing the financial allocation for the period 2014 to 2017 to the European Parliament and the Council no later than three months after the adoption of the multiannual financial framework for the period 2014 to 2020. (3) Council Regulation (EU) No 1311/2013 (3) was adopted on 2 December 2013. (4) Regulation (EU) No 99/2013 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day following that of its publication, HAVE ADOPTED THIS REGULATION: Article 1 In Regulation (EU) No 99/2013, Article 7 is replaced by the following: "Article 7 Financing 1. The Union financial envelope for the implementation of the programme for 2013 shall be EUR 57,3 million, covered by the programming period 2007 to 2013. The Union financial envelope for the implementation of the programme for 2014 to 2017 shall be EUR 234,8 million, covered by the programming period 2014 to 2020. 2. The Commission shall implement the Union financial support in accordance with the Financial Regulation. 3. The Commission shall adopt its decision on annual appropriations in compliance with the prerogatives of the European Parliament and of the Council." Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the European Parliament The President M. SCHULZ For the Council The President L. LINKEVIÃ IUS (1) Position of the European Parliament of 11 December 2013 (not yet published in the Official Journal) and decision of the Council of 16 December 2013. (2) Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013-17 (OJ L 39, 9.2.2013, p. 12). (3) Council Regulation (EU) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).